Exhibit 10.1

 

RETENTION AGREEMENT

 

This Agreement between Richard J. Shields (“Executive”) and Southwest Water
Company (“Company”) has been entered into effective as of November 9, 2004
(“Effective Date”).  This Agreement promises the Executive severance benefits if
he is terminated without Cause or resigns for Good Reason during the Term of
this Agreement, and in certain other circumstances as provided herein.


1.                                      PURPOSE

The Company considers a sound and vital management team to be essential. The
Company wishes to encourage the Executive to remain an employee of the Company
through the Term of this Agreement, and the Company is willing to provide a
retention bonus to Executive, to be paid from its general assets, under the
terms and conditions provided in this Agreement.


2.                                      EVENTS THAT TRIGGER SEVERANCE BENEFITS


2.1           EXECUTIVE WILL RECEIVE SEVERANCE BENEFITS UNDER THIS AGREEMENT IF:
(A) EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE DURING THE
TERM OF THIS AGREEMENT; (B) EXECUTIVE RESIGNS HIS EMPLOYMENT FOR GOOD REASON
DURING THE TERM OF THIS AGREEMENT; (C) EXECUTIVE DIES DURING THE TERM OF THIS
AGREEMENT; (D) EXECUTIVE RESIGNS HIS EMPLOYMENT FOR ANY REASON DURING THE PERIOD
BEGINNING ON THE FIFTH DAY AFTER THE COMPANY FILES ITS 2004 FORM 10-K WITH THE
SECURITIES AND EXCHANGE COMMISSION AND ENDING ON THE THIRTIETH DAY AFTER THE
COMPANY FILES SUCH FORM 10-K.


2.2           FOR PURPOSES OF THIS AGREEMENT, “CASH BENEFIT” MEANS A PAYMENT IN
THE GROSS AMOUNT OF $225,000, LESS APPLICABLE TAXES AND OTHER MANDATED PAYROLL
DEDUCTIONS.  IN ADDITION, EXECUTIVE MAY ELECT TO CONTINUE TO PARTICIPATE IN
COMPANY’S STANDARD MEDICAL BENEFITS THROUGH COBRA FOR UP TO 14 MONTHS FOLLOWING
THE DATE OF THE COMMENCEMENT OF SEVERANCE BENEFITS IF:  (1) EXECUTIVE PROVIDES
WRITTEN NOTICE OF SUCH ELECTION TO COMPANY WITHIN THE TIME PRESCRIBED IN THE
“COBRA NOTICE”; AND (2) EXECUTIVE PAYS COMPANY MONTHLY AN AMOUNT EQUAL TO
EXECUTIVE’S CURRENT CONTRIBUTION FOR SUCH BENEFITS (THE “MEDICAL BENEFIT”).  AS
USED HEREIN THE TERM “SEVERANCE BENEFITS” MEANS THE CASH BENEFIT AND THE MEDICAL
BENEFIT (IF THE MEDICAL BENEFIT IS ELECTED).


2.3           FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS ANY OF THE
FOLLOWING: (A) EXECUTIVE WILLFULLY AND NEGLIGENTLY FAILS TO PERFORM HIS MATERIAL
DUTIES FOR THE COMPANY; (B) EXECUTIVE’S ACT OR OMISSION CONSTITUTING FRAUD,
EMBEZZLEMENT OR MISAPPROPRIATION OF FUNDS UNDER THE LAWS OF THE STATE OF
CALIFORNIA OR THE UNITED STATES OF AMERICA; AND (C) THE WILLFUL, NEGLIGENT OR
RECKLESS FAILURE BY EXECUTIVE TO ADHERE TO ANY SIGNIFICANT COMPANY POLICY.


2.4           “GOOD REASON” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING WITHOUT
HIS EXPRESS WRITTEN CONSENT: (A) EXECUTIVE’S BASE COMPENSATION OR BENEFITS ARE
SUBSTANTIALLY

--------------------------------------------------------------------------------


 


REDUCED; OR (B) EXECUTIVE IS DIRECTED TO FULFILL THE RESPONSIBILITIES OF HIS
POSITION IN AN UNLAWFUL MANNER.  HOWEVER, AN EVENT THAT IS OR WOULD CONSTITUTE
GOOD REASON SHALL CEASE TO BE GOOD REASON IF: (A) EXECUTIVE DOES NOT TERMINATE
EMPLOYMENT WITHIN THE LATER OF 30 DAYS AFTER EXECUTIVE HAS KNOWLEDGE OF AN ACT
OR OMISSION WHICH CONSTITUTES GOOD REASON, OR 30 DAYS AFTER THE TERMINATION OF
EFFORTS TO RESOLVE EXECUTIVE’S DIFFERENCES WITH THE COMPANY RELATED TO THE ACTS
OR OMISSIONS WHICH CONSTITUTE GOOD REASON; OR (B) EXECUTIVE CAUSED THE GOOD
REASON EVENT FOR THE PURPOSE OF OBTAINING SEVERANCE BENEFITS RATHER THAN FOR
REASONS WHICH ARE IN THE BEST INTERESTS OF THE COMPANY.

2.5           In the event the Executive becomes disabled during the term of
this Agreement, he shall receive a payment in the gross amount of $75,000, less
applicable taxes and other mandated payroll deductions, and salary continuation
until the thirtieth day after the Company files its 2004 Form 10-K with the
Securities and Exchange Commission.  For purposes of this Agreement, Executive
shall be deemed to have become disabled if he suffers a physical or mental
disability which, in the reasonable opinions of Executive’s treating physician
and the Company’s designated physician, causes the Executive to be unable to
perform his duties with the Company with reasonable accommodations for a period
exceeding 60 days.


3.                                      EVENTS THAT DO NOT TRIGGER SEVERANCE
BENEFITS

Executive will not be entitled to Severance Benefits if his employment ends
because he is terminated for Cause or because he resigns without Good Reason,
except as otherwise set forth in Section 2.  Except as provided in Section 2(b),
the Executive will not be entitled to Severance Benefits while he is protected
by this Agreement and remains employed by the Company, its affiliates, or their
successors.


4.                                      TERM OF AGREEMENT

The “Term” of this Agreement begins on the Effective Date and ends on the
thirtieth day after the Company files its 2004 Form 10-K with the Securities and
Exchange Commission.


5.                                      TERMINATION PROCEDURES

If the Company terminates Executive’s employment during the Term of this
Agreement, the Company will provide written notice that will indicate the reason
for termination (“Termination Notice”).  If the termination by the Company is
for Cause, the Termination Notice will state the facts and circumstances claimed
to provide a basis for the Cause determination.  If Executive terminates his
employment during the Term of this Agreement, Executive will provide the written
notice that will indicate the reason for the termination (“Executive’s
Termination Notice”).  If the termination by Executive is for Good Reason, the
Executive’s Termination Notice will state the facts and circumstances claimed to
provide a Good Reason basis for the termination.

 

2

--------------------------------------------------------------------------------


 


6.                                      CONDITION TO RECEIVING SEVERANCE
BENEFITS

If the Executive becomes entitled to Severance Benefits under this Agreement,
Executive will receive those Severance Benefits following his termination of
employment only if he delivers to the Company an executed Separation Agreement
and General Release of Claims (“Release Agreement”) in the form attached to this
Agreement.


7.                                      GOLDEN PARACHUTE LIMITATION

The Executive’s payments and benefits under this Agreement and all other
contracts, arrangements, or programs shall not exceed the maximum amount that
may be paid without triggering golden parachute penalties under Section 280G and
related provisions of the Internal Revenue Code, as determined in good faith by
the Company’s independent auditors.  If any payments or benefits must be cut
back to avoid triggering such penalties, they will be cut back in the priority
order designated by Executive or, if he fails to designate an order within a
reasonable time specified by the Company, in the priority order designated by
the Company.  Executive and the Company agree to cooperate with each other
reasonably in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits the Executive receives.


8.                                      TIME FOR PAYMENT

                Executive may choose to receive the Cash Benefit either (a) as a
lump sum payable by the later of 10 business days after he provides an executed
Release Agreement or the date specified in the Release Agreement or (b) subject
to Section 6, payable in accordance with the Company’s regular payroll
practices, at the rate of Executive’s current base compensation, until such Cash
Benefit has been paid in full.  In the event Executive elects to receive the
Cash Benefit in accordance with clause (b) above, Executive may at any time upon
written notice to the Company elect to receive any unpaid Cash Benefit as a lump
sum payable by the later of 10 business days after he provides such written
notice or the date specified in the Release Agreement.

 


9.                                      RELATION TO OTHER BONUS AND SEVERANCE
PROGRAMS OR AGREEMENTS

The Executive’s Severance Benefits under this Agreement are instead of any bonus
for which Executive may be eligible or any severance or similar benefits that
may be payable to the Executive under any other employment or severance
agreement or other arrangement, including without limitation the letter
agreements related to severance dated March 22, 2004 and May 13, 2004.

 

3

--------------------------------------------------------------------------------


 


10.                               AMENDMENTS

This Agreement may be modified only by a written agreement executed by Executive
and the Chief Executive Officer or the President and Chief Operating Officer of
the Company that is approved by the Board of Directors of the Company.


11.                               GOVERNING LAW

It is the intention of the parties that the laws of the State of California will
govern the validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties under this Agreement. 
Executive and the Company agree that venue for all disputes shall be in Los
Angeles County, California.  The Executive and the Company further agree and
acknowledge that they are subject to personal jurisdiction in Los Angeles
County, California.


12.                               LIMITATION ON EXECUTIVE RIGHTS

This Agreement does not give the Executive the right to be retained in the
service of the Company.


13.                               VALIDITY

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.


14.                               COUNTERPARTS

This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.  Fax signatures shall be valid and binding.


15.                               GIVING NOTICE

Any notices or other communications required or permitted to be given hereunder
shall be given sufficiently only if in writing and served personally or sent by
overnight courier or by certified mail, postage prepaid and return receipt
requested, addressed as follows:

To Employer:

 

Southwest Water Company

 

 

624 South Grand Avenue

 

 

Suite 2900

 

 

Los Angeles, CA 90017

 

 

Attention:

 

President, Southwest Water Company or

 

 

 

 

CEO, Southwest Water Company

 

 

Facsimile No.:

 

(213) 929-1890

 

 

 

4

--------------------------------------------------------------------------------


 

To Executive:

 

Richard J. Shields

 

 

32 New Haven

 

 

Laguna Niguel, CA 92677

 

Any notice or communication that is addressed as provided in this Section shall
be deemed given (a) upon delivery, if delivered personally; or (b) on the first
business day of the receiving party after the transmission if by facsimile or
after the timely delivery to the courier, if delivered by overnight courier. 
Either the Company or the Executive may change the address for purposes of this
Agreement by giving written notice to the other party in accordance with this
Section.


16.                               SEVERABILITY

In case any one or more of the provisions contained in this Agreement is found
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions in this Agreement will remain in
effect and will not in any way be affected or impaired.


17.                               ASSIGNMENT; BINDING EFFECT

The Executive and the Company agree that this Agreement is personal to the
Executive and is not assignable, in whole or in part, by the Executive for any
reason.  This Agreement will bind the Executive and the Company, and their
successors, assigns, beneficiaries, survivors, executors, administrators and
transferees.


18.                               HEADINGS.

Headings in this Agreement are inserted for reference and convenience only and
shall not be deemed a part of this Agreement.


19.                               ENTIRE AGREEMENT; MODIFICATION AND WAIVER.

This Agreement supersedes any and all other agreements, whether oral or in
writing, between the Company and Executive with respect to the termination of
his employment or any severance payments.  The Company and the Executive each
acknowledges that no representations, inducements, promises, or agreements, oral
or written, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding.  Any
modification of this Agreement shall be effective only if it is in writing
signed by the parties to this Agreement.  No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the party
making the waiver.

 

5

--------------------------------------------------------------------------------


 


20.                               ARBITRATION


20.1         SUBJECT TO THE EXCEPTIONS DESCRIBED IN THIS AGREEMENT, ANY
CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY BREACH OF IT (EACH A “CLAIM”), SHALL BE SETTLED BY BINDING ARBITRATION IN
LOS ANGELES, CALIFORNIA IN ACCORDANCE WITH THE EMPLOYMENT DISPUTE RESOLUTION
PROCEDURES OF ANY RECOGNIZED ARBITRATION ORGANIZATION SELECTED BY THE PARTIES TO
RESOLVE ANY CLAIM.  THE CLAIMS COVERED BY THIS AGREEMENT INCLUDE, WITHOUT
LIMITATION, CLAIMS FOR WAGES AND OTHER COMPENSATION, CLAIMS FOR BREACH OF
CONTRACT (EXPRESS OR IMPLIED), TORT CLAIMS, CLAIMS FOR DISCRIMINATION
(INCLUDING, BUT NOT LIMITED TO, RACE, SEX, SEXUAL ORIENTATION, RELIGION,
NATIONAL ORIGIN, AGE, MARITAL STATUS, MEDICAL CONDITION, AND DISABILITY),
HARASSMENT (INCLUDING, BUT NOT LIMITED TO RACE, SEX, SEXUAL ORIENTATION,
RELIGION, NATIONAL ORIGIN, AGE, MARITAL STATUS, MEDICAL CONDITION, AND
DISABILITY), AND CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE, OR OTHER GOVERNMENT
LAW, STATUTE, REGULATION, OR ORDINANCE.  THIS PROVISION SHALL NOT APPLY,
HOWEVER, TO CLAIMS FOR WORKERS’ COMPENSATION OR UNEMPLOYMENT INSURANCE BENEFITS
OR CLAIMS; NOR SHALL IT RESTRICT THE EXECUTIVE’S RIGHT TO SUBMIT CLAIMS TO THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, AS APPROPRIATE.


20.2         THE PARTIES MAY SELECT AN ARBITRATOR MUTUALLY AGREEABLE TO EACH
PARTY FROM ANY OF THE RECOGNIZED ARBITRATION ASSOCIATIONS (INCLUDING WITHOUT
LIMITATION, AAA, JAMS, ADR).  IF THE PARTIES CANNOT AGREE ON AN ARBITRATOR
WITHIN 30 DAYS OF THE DEMAND FOR ARBITRATION, THE PARTIES SHALL REQUEST FROM ONE
OF THE ORGANIZATIONS A LIST OF FIVE (5) NAMES DRAWN FROM ITS PANEL OF EMPLOYMENT
ARBITRATORS AND EACH PARTY SHALL STRIKE ARBITRATORS PURSUANT TO THE STRIKE
PROCEDURES OF THAT ORGANIZATION.


20.3         THE DEMAND FOR ARBITRATION MUST BE IN WRITING AND MADE WITHIN THE
APPLICABLE STATUE OF LIMITATIONS PERIOD.  THE PARTIES SHALL BE ENTITLED TO
CONDUCT REASONABLE DISCOVERY, INCLUDING CONDUCTING DEPOSITIONS AND REQUESTING
DOCUMENTS.  THE ARBITRATOR SHALL HAVE THE AUTHORITY TO RESOLVE DISCOVERY
DISPUTES INCLUDING, BUT NOT LIMITED TO, DETERMINING WHAT CONSTITUTES REASONABLE
DISCOVERY.  THE ARBITRATOR SHALL HAVE ALL POWERS CONFERRED BY LAW, AND SHALL
PREPARE IN WRITING AND PROVIDE TO THE PARTIES A DECISION AND AWARD WHICH
INCLUDES FACTUAL FINDINGS AND THE CONCLUSIONS UPON WHICH SUCH AN AWARD IS BASED.


20.4         EXCEPT AS OTHERWISE REQUIRED BY LAW, THE DECISION OF THE ARBITRATOR
SHALL BE BINDING AND CONCLUSIVE ON THE PARTIES.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING PROPER
JURISDICTION.  IF REQUIRED BY LAW, THE FEES FOR THE ARBITRATOR AND THE
ARBITRATION FORUM SHALL BE PAID BY THE EMPLOYER.  EACH PARTY SHALL BEAR ITS OR
HIS OWN ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH THE ARBITRATION,
EXCEPT FOR ANY ATTORNEYS’ FEES OR COSTS WHICH ARE AWARDED BY THE ARBITRATOR
PURSUANT THIS AGREEMENT OR STATUTE WHICH PROVIDES FOR RECOVERY OF SUCH FEES
AND/OR COSTS; HOWEVER, THE EXECUTIVE SHALL NOT BE REQUIRED TO BEAR ANY TYPE OF
EXPENSE THAT THE EXECUTIVE WOULD NOT BE REQUIRED TO BEAR IF HE WERE BRINGING THE
ACTION IN COURT.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding any other agreement between the parties, any statutorily imposed
remedies awarded to either the Executive or the Employer, pursuant to
arbitration under this provision shall not be limited.

 


20.5         THE EMPLOYER AND THE EXECUTIVE UNDERSTAND AND AGREE THAT BY USING
ARBITRATION TO RESOLVE ANY CLAIMS BETWEEN THE EXECUTIVE AND THE EMPLOYER THEY
ARE GIVING UP ANY RIGHT THAT THEY MAY HAVE TO A JUDGE OR JURY TRIAL WITH REGARD
TO THOSE CLAIMS.  BOTH PARTIES ACKNOWLEDGE THAT THEY ARE ENTERING INTO THIS
AGREEMENT VOLUNTARILY AND HAVE INDEPENDENTLY NEGOTIATED AND AGREED UPON THIS
ARBITRATION AGREEMENT.


20.6         THE ARBITRATION PROVISION SHALL NOT APPLY TO ANY ACTION BY EMPLOYER
OR EXECUTIVE FOR WORKERS’ COMPENSATION BENEFITS, UNEMPLOYMENT INSURANCE OR
INJUNCTIVE OR OTHER PROVISIONAL RELIEF (INCLUDING FOR BREACHES OR THREATENED
BREACH OF ANY OF THE CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENTS).


21.                               ATTORNEYS’ FEES.


IN ANY ACTION AT LAW, INCLUDING ARBITRATION PROCEEDINGS, OR IN EQUITY TO ENFORCE
OR CONSTRUE ANY PROVISIONS OR RIGHTS UNDER THIS AGREEMENT, THE UNSUCCESSFUL
PARTY OR PARTIES TO SUCH LITIGATION, AS DETERMINED BY THE COURTS OR ARBITRATOR
PURSUANT TO A FINAL JUDGMENT OR DECREE, SHALL PAY THE SUCCESSFUL PARTY OR
PARTIES ALL COSTS, EXPENSES, AND REASONABLE ATTORNEYS’ FEES INCURRED BY SUCH
SUCCESSFUL PARTY OR PARTIES (INCLUDING, WITHOUT LIMITATION, SUCH COSTS,
EXPENSES, AND FEES ON ANY APPEALS), AND IF SUCH SUCCESSFUL PARTY OR PARTIES
SHALL RECOVER JUDGMENT IN ANY SUCH ACTION OR PROCEEDINGS, SUCH COSTS, EXPENSES,
AND ATTORNEYS’ FEES SHALL BE INCLUDED AS PART OF SUCH JUDGMENT.


22.                               RESIGNATION FROM BOARD OF DIRECTORS AND ALL
OFFICES.

Immediately upon the termination of the Executive’s employment with the Company,
the Executive will tender a written notice of the Executive’s resignation from
any and all offices of the Company and all subsidiaries, affiliates or clients
in which the Executive represents the Company in the capacity of an officer or
director.  Notwithstanding any failure by the Executive to provide the Company
with such written notice of resignation within three days after the date of the
termination of the Executive’s employment with the Company, the Executive hereby
authorizes and directs the Board of Directors to accept the Executive’s
resignation from all said positions effective as of the date of termination of
the Executive’s employment.


23.                               REPRESENTATION BY COUNSEL; INTERPRETATION.

The Company and the Executive each acknowledge the opportunity to be represented
by counsel in connection with this Agreement and the matters contemplated by
this Agreement.  Accordingly, any rule of law or decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted

 

7

--------------------------------------------------------------------------------


 

it has no application and is expressly waived.  The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intent of the parties.

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
to be effective as of the date first written above.

“Executive”

 

 

 

 

 

 

 

 

 

 

/s/ Rich Shields

 

DATE:  November 9, 2004

RICHARD J. SHIELDS

 

 

 

 

 

 

SOUTHWEST WATER COMPANY

 

 

 

 

 

 

 

 

 

 

/s/ Anton C. Garnier

 

DATE:  November 9, 2004

By:

Anton C. Garnier

 

 

Its:

Chief Executive Officer

 

 

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT TO RETENTION AGREEMENT OF RICHARD J. SHIELDS

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

                This Separation Agreement and General Release (“Release
Agreement”) is made by Richard J. Shields on behalf of himself, his agents,
assignees, heirs, executors, administrators, beneficiaries, trustees and legal
representatives (“Executive”) and Southwest Water Company (“Company”) and is
entered into effective as of            , 200  .


REASONS FOR AGREEMENT

                Executive’s employment with the Company is terminating,
effective as of            ,  200  .  The Executive and the Company
(collectively the “Parties”) want to resolve and settle any and all claims,
asserted or unasserted, that Executive may have against the Company arising out
of facts or events, known or unknown, occurring up to and including the date of
execution of this Release Agreement.

                Therefore, in consideration of the promises in this Release
Agreement, the adequacy of which is acknowledged, Executive and the Company
agree as follows:

 

AGREEMENT

1.             Severance Benefits.

                (a)           In exchange for the promises and commitments made
by Executive in this Release Agreement, and only upon the expiration of the
Revocation Period set forth below, the Company will pay to Executive the gross
amount of $225,000, less applicable taxes and other mandated payroll deductions,
as a “Cash Benefit.”  In addition, Executive may elect to continue to
participate in Company’s standard medical benefits through COBRA for up to 14
months following the date of the commencement of Severance Benefits if:  (1)
Executive provides written notice of such election to Company within the time
prescribed in the “COBRA Notice”; and (2) Executive pays Company monthly an
amount equal to Executive’s current contribution for such benefits (the “Medical
Benefit”).  As used herein the term “Severance Benefits” means the Cash Benefit
and the Medical Benefit (if the Medical Benefit is elected).

                (b)           Executive may choose to receive the Cash Benefit
either (a) as a lump sum or (b) payable in accordance with the Company’s regular
payroll practices, at the rate of Executive’s current base compensation, until
such Cash Benefit has been paid in full.  In the event Executive elects to
receive the Cash

 

--------------------------------------------------------------------------------


 

Benefit in accordance with clause (b) above, Executive may at any time upon
written notice to the Company elect to receive any unpaid Cash Benefit as a lump
sum payable by the later of 10 business days after he provides such written
notice or expiration of the Revocation Period.

2.             Release of all Claims. In consideration of the Severance
Benefits, Executive agrees to release the Company and any parent, subsidiary,
affiliated, and related entities, including their past, present, or future
managers, directors, administrators, officers, employees, agents, insurance
companies, attorneys, representatives, predecessors, and assigns, and each of
them (collectively, “Released Parties”) from all known and unknown claims,
liabilities, and obligations of every kind (including, without limitation,
attorneys’ fees and costs) that Executive has ever had or now may have against
the Company arising out of or relating to facts, events, occurrences, or
omissions up to and including the date Executive signs this Release Agreement.

3.             Claims Released.  The claims that Executive is releasing include,
but are not limited to all: (a) claims arising out of his employment with the
Company and his separation from the Company; (b) claims arising under the
Company’s policies, plans, or practices, including without limitation,
promotion, compensation, bonuses, stock options, severance pay or benefits; (c)
claims for breach of express or implied contract or covenant of good faith and
fair dealing; (d) all claims for violation of public policy; (e) claims for
constructive discharge; (f) claims for wrongful discharge; (g) claims for
retaliation; (h) claims for violation of state or federal common law or
statutory law, including without limitation, all claims arising under the
California Fair Employment and Housing Act,  the California Labor Code § 132a,
Title VII of the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the National Labor Relations
Act, the Family and Medical Leave Act, the Americans with Disabilities Act, the
Age Discrimination in Employment Act,  the Sarbanes-Oxley Act of 2002, or other
federal, state, or local laws relating to employment or separation from
employment or benefits associated with employment or separation from employment;
(i) claims for harassment; (j) claims for emotional distress, mental anguish,
humiliation, personal injury; and (k) claims that may be asserted on Executive’s
behalf by others, as well as any and all claims that were asserted or that could
have been asserted by Executive.  Excluded from this Release are claims that
cannot be waived or released by law.

4.             Representation of No Action Filed and Agreement Not to Sue.  As a
condition of receiving the Severance Benefits, Executive agrees not to sue any
of the Released Parties regarding any claim that has been released in this
Agreement.  Executive represents and warrants that he has not initiated, and
will not initiate any claim, charge, lawsuit, or other action against any of the
Released

 

2

--------------------------------------------------------------------------------


 

Parties (and that he has not transferred or assigned that right to any other
person or entity).

5.             No Further Recovery.  Executive understands and agrees that the
Company and the Released Parties shall neither make nor cause to be made any
additional relief to Executive, his beneficiaries or dependents, or otherwise on
his behalf, except as specifically referenced in this Release Agreement.  Should
any third party, including any state or federal agency, bring any action or
claim against the Company on Executive’s behalf, either collectively or
individually, Executive acknowledges and agrees that this Release Agreement
provides him with full relief and he will not accept any other relief.  In
addition, except to the extent such agreement is prohibited by applicable law,
Executive agrees that if he attempts to avoid or set aside the terms of this
Release Agreement, he will first return any and all benefits received pursuant
to this Release Agreement, including but not limited to the Severance Benefits
and that he shall be liable for reimbursing the Company for the reasonable costs
and attorneys’ fees in defending against such action.

6.             Executive’s Participation in Litigation   Except to the extent
prohibited by applicable law, Executive agrees that: (a) he will not persuade,
support, or convince others to raise claims against the Company or any Released
Party; (b) he will not participate in any litigation involving the Company or
any of the Released Parties except at the request of the Company or unless he is
compelled by subpoena or court order to participate in a legal proceeding; and
(c) If he should be compelled to participate, he will notify the Company
immediately by contacting the Human Resources Director and will cooperate by
making himself reasonably available to discuss the subject of any testimony with
the Company and its counsel.  Executive further agrees to make himself available
upon reasonable notice by the Company to assist with any litigation matters
involving the Company

7.             No Further Obligations of the Company.  Executive acknowledges
that the Severance Payment and other consideration is provided to him in full
and complete satisfaction and discharge of any and all obligations that the
Company and/or any Released Party has or may have to him and that that he has
been paid all the wages, bonuses and benefits that are due to him. 
Notwithsatanding the foregoing, Executive shall continue to enjoy rights to
indemnifiaction as set forth in Article VIII of the Company’s Amended and
Restated Bylaws.

 

8.             No Employment.  Executive acknowledges that his employment with
the Company has terminated and he further acknowledges and agrees that he is
releasing any right he may have to reinstatement of his employment.

 

3

--------------------------------------------------------------------------------


 

Executive hereby represents and warrants that he will not seek, and waives any
right or claim to, employment now or in the future by the Company or any of the
Released Parties.

 

9.             Waiver of Section 1542.  Executive acknowledges and expressly
waives any and all rights under California Civil Code Section 1542 which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.”

 

EXECUTIVE WAIVES AND RELEASES ANY RIGHTS THAT HE MAY HAVE UNDER SECTION 1542 TO
THE FULL EXTENT THAT ALL SUCH RIGHTS MAY LAWFULLY BE WAIVED.  HE UNDERSTANDS AND
ACKNOWLEDGES THAT THE SIGNIFICANCE AND CONSEQUENCE OF THIS WAIVER OF SECTION
1542 IS THAT (A) EVEN IF HE SHOULD EVENTUALLY SUFFER ADDITIONAL DAMAGE, LOSS OR
INJURY ARISING OUT OF THE FACTS AND CIRCUMSTANCES OF HIS EMPLOYMENT OR THE
TERMINATION OF THAT EMPLOYMENT, HE WILL NOT BE ABLE TO MAKE ANY CLAIM FOR THOSE
DAMAGES, LOSSES OR INJURIES; AND (B) HE WILL NOT BE ABLE TO MAKE ANY CLAIM FOR
ANY DAMAGE, LOSS OR INJURY WHICH MAY EXIST AS OF THE DATE OF THIS RELEASE
AGREEMENT, BUT WHICH HE MAY NOT KNOW OR REALIZE TO EXIST AND WHICH IF KNOWN,
WOULD MATERIALLY AFFECT HIS DECISION TO EXECUTE THIS RELEASE AGREEMENT,
REGARDLESS OF WHETHER THAT LACK OF KNOWLEDGE IS THE RESULT OF IGNORANCE,
OVERSIGHT, ERROR, NEGLIGENCE OR ANY OTHER CAUSE.

 

10.           Adequate Opportunity to Consider and Revocation.  Executive
acknowledges that he has had the opportunity to consider this Release Agreement
for a full twenty-one (21) days before executing it, whether or not he has taken
that amount of time.  Executive also understand that he has a full seven (7)
days following the execution of this Release Agreement to revoke it (“Revocation
Period”).  Executive understands that this Release Agreement shall not become
effective or enforceable until the Revocation Period has expired.  For any
revocation to be effective it must be delivered by hand or overnight courier
before 5:00 p.m. on the seventh day to Human Resources Director Shelley Farnham.
The Severance Benefits described above will be paid only following the
expiration of the revocation period and only if Executive does not revoke this
Release Agreement.

 

11.           Confidentiality and Non-Disparagement.  Executive agrees to keep
the facts and terms of this Release Agreement in strict confidence, unless and
only to the extent that he has been authorized in writing by the Company to make
such disclosure or unless compelled by law or Court Order.  It shall not be a

 

4

--------------------------------------------------------------------------------


 

violation of this Release Agreement for Executive to disclose this Release
Agreement or its terms to his lawyer, spouse, accountants, or income tax
preparers.  To the extent Executive does disclose any of the terms of this
Release Agreement in accordance with this paragraph, he agrees to require, and
warrants that any person receiving this information, including but not limited
to his counsel shall maintain its confidentiality.  Executive also agrees that
he will not publicly criticize, denigrate, or otherwise publicly speak adversely
against the Company.  This Release Agreement may be used as evidence in any
subsequent proceeding alleging a breach of this Release Agreement.

 

12.           No Admission.  Executive understands and agrees that the Company
expressly denies any wrongdoing or liability to Executive, that this Release
Agreement is the compromise of disputed claims; and that the settlement referred
to herein was made by the Company only to avoid the expense, inconvenience, and
disruption that would result from investigation and litigation.

 

13.           Severability.  If any portion of this Release Agreement is void or
deemed unenforceable for any reason, the unenforceable portion shall be deemed
severed from the remaining portions of this Release Agreement, which shall
otherwise remain in full force.

 

14.           Applicable Law.  This Release Agreement shall be interpreted in
accordance with California law.

 

15.           Multiple Counterparts.  This Release Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together shall constitute one and the same instrument.  Faxed copies shall
be effective and binding.

 

16.           Arbitration.   Subject to the exceptions described in this Release
Agreement, any controversy, dispute or claim arising out of or relating to this
Release Agreement or any breach of it (each a “Claim”), shall be settled by
binding arbitration in Los Angeles, California in accordance with the Employment
Dispute Resolution Procedures of any recognized arbitration organization
selected by the parties to resolve any Claim.  The Claims covered by this
agreement include, without limitation, claims for wages and other compensation,
claims for breach of contract (express or implied), tort claims, claims for
discrimination (including, but not limited to, race, sex, sexual orientation,
religion, national origin, age, marital status, medical condition, and
disability), harassment (including, but not limited to race, sex, sexual
orientation, religion, national origin, age, marital status, medical condition,
and disability), and claims for violation of any federal, state, or other
government law, statute, regulation, or ordinance.  This provision shall not
apply, however, to claims for workers’ compensation or

 

5

--------------------------------------------------------------------------------


 

unemployment insurance benefits or claims; nor shall it restrict the Executive’s
right to submit claims to the Equal Employment Opportunity Commission or the
Department of Fair Employment and Housing, as appropriate.

 

The parties may select an arbitrator mutually agreeable to each party from any
of the recognized arbitration associations (including without limitation, AAA,
JAMS, ADR).  If the parties cannot agree on an arbitrator within 30 days of the
demand for arbitration, the parties shall request from one of the organizations
a list of five (5) names drawn from its panel of employment arbitrators and each
party shall strike arbitrators pursuant to the strike procedures of that
organization.

The demand for arbitration must be in writing and made within the applicable
statue of limitations period.  The parties shall be entitled to conduct
reasonable discovery, including conducting depositions and requesting
documents.  The arbitrator shall have the authority to resolve discovery
disputes including, but not limited to, determining what constitutes reasonable
discovery.  The arbitrator shall have all powers conferred by law, and shall
prepare in writing and provide to the parties a decision and award that includes
factual findings and the conclusions upon which such an award is based.

Except as otherwise required by law, the decision of the arbitrator shall be
binding and conclusive on the parties.  Judgment upon the award rendered by the
arbitrator may be entered in any court having proper jurisdiction.  If required
by law, the fees for the arbitrator and the arbitration forum shall be paid by
the Employer.  Each party shall bear its or his own attorneys’ fees and costs
incurred in connection with the arbitration, except for any attorneys’ fees or
costs which are awarded by the Arbitrator pursuant this Agreement or statute
which provides for recovery of such fees and/or costs; however, the Executive
shall not be required to bear any type of expense that the Executive would not
be required to bear if he were bringing the action in court.  Notwithstanding
any other agreement between the parties, any statutorily imposed remedies
awarded to either the Executive or the Employer, pursuant to arbitration under
this provision shall not be limited.

The Employer and the Executive understand and agree that by using arbitration to
resolve any claims between the Executive and the Employer they are giving up any
right that they may have to a judge or jury trial with regard to those claims. 
Both parties acknowledge that they are entering into this Agreement voluntarily
and have independently negotiated and agreed upon this Arbitration Agreement.

The arbitration provision shall not apply to any action by Employer or Executive
for workers’ compensation benefits, unemployment insurance or

 

6

--------------------------------------------------------------------------------


 

injunctive or other provisional relief (including for breaches or threatened
breach of any of the confidentiality and non-disclosure agreements.)

 

17.           Representation by Counsel; Interpretation.  The Company and the
Executive each acknowledge the opportunity to be represented by counsel in
connection with this Release Agreement and the matters contemplated by this
Agreement.  Accordingly, any rule of law or decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.  The provisions of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the parties.

 

18.           Representation by Counsel and Entire Agreement.  Executive
acknowledges that this Release Agreement constitutes the entire agreement of the
Parties and that in executing this Release Agreement, he does not rely and has
not relied upon any representation or statement not set forth herein with regard
to the subject matter, basis, or effect of this Release Agreement.  Executive
represents that before executing this Release Agreement, he has had the
opportunity to consult with competent legal counsel of his own choosing, has
carefully read the Release Agreement, and has been fully and fairly advised as
to its terms.  Executive further represents and warrants that he has been given
adequate time to consider this Release Agreement before executing it and that he
executes this Release Agreement as his own free act and deed.

 

WHEREFORE, Executive and the Company, by their signatures below acknowledge that
there exist no other promises, representations, or agreements relating to this
settlement, except as specifically set forth herein and that they voluntarily
enter into this Release Agreement with the intent to be legally bound thereby.

 

“Executive”

 

 

 

 

 

 

 

 

 

 

 

 

DATE:            , 200

RICHARD J. SHIELDS

 

 

 

 

 

 

SOUTHWEST WATER COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

DATE:            , 200

By:

 

 

 

Its:

 

 

 

 

 

7

--------------------------------------------------------------------------------